Citation Nr: 1146876	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  07-34 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected schizophrenic reaction with posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cerebrovascular accident (CVA), including as secondary to hypertension.  

3.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to medications for hypertension and service-connected schizophrenic reaction with PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to July 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a videoconference hearing before the Board.  The hearing was scheduled for April 20, 2010, at the San Diego RO.  However, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  See 38 C.F.R. § 20.702(d). 

In July 2011, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) in order to address medical questions involved in the Veteran's appeal.  The requested VHA medical opinion was received in August 2011.  The Board provided the Veteran and his representative with a copy of the opinion in September 2011 and advised him that he had 60 days to submit further argument and evidence in support of his claim.  In November 2011 the Veteran, through his representative, submitted Appellant's Response Brief.  



FINDINGS OF FACT

1.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's hypertension is causally related to his military service, that it manifested during service or within one year after his separation from service, or that it is proximately due to or the result of any service-connected disability, on either a causation or aggravation basis.

2.  The competent and probative evidence weighs against a finding that the Veteran's CVA is due to any incident or event in active service, or that it is proximately due to or the result of any service-connected disability, on either a causation or aggravation basis.

3.  The competent and probative evidence weighs against a finding that the Veteran's ED is due to any incident or event in active service, or that it is proximately due to or the result of medications taken for any service-connected disability, on either a causation or aggravation basis.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred in service, nor is it shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The Veteran's CVA was not incurred in or aggravated by service, nor is it shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

3.  The Veteran's ED was not incurred in or aggravated by service, nor is it shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In October 2006, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the October 2006 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the March 2007 rating decision, October 2007 SOC, and December 2008 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  


It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and treatment records from the Loma Linda VA Medical Center (VAMC).   In addition, the Board obtained a medical opinion with regard to the issues above in August 2011.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as cardiovascular-renal disease, including hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated 

for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's current claim was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to the amendment.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they may have impermissibly retroactive effects).  Regardless, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Hypertension and Cerebrovascular Accident

The Veteran contends that 2 disabilities - hypertension and a CVA - stem from his service-connected chronic, paranoid type schizophrenic reaction with PTSD.  Specifically, he avers that his hypertension was caused by his mental disorders, and his CVA was due to his hypertension.     

He was hospitalized from March 1968 to June 1968 during active service for mental health problems, including auditory hallucinations, feelings of loss of control, and heightened levels of anxiety.  He was diagnosed with severe, chronic, paranoid schizophrenic reaction, and was medically discharged.  He was granted service connection for schizophrenic reaction with PTSD in a March 1975 rating decision, and currently has a 100 percent evaluation in effect for that disability.   

His STRs do not indicate any signs or symptoms of either hypertension or CVA.  His blood pressure was normal (120/60) at the time of enlistment in March 1967.  It was recorded at 102/78 in March 1968, and 116/78 the following month.  At separation, his blood pressure reading was 112/78.  

Following separation from service, the Veteran was psychiatrically hospitalized in August 1988.  Blood pressure was noted to be 100/66.  Cardiovascular examination was also normal.

The first documentation of hypertensive problems is in a December 1999 Loma Linda VAMC treatment note, more than 30 years after the Veteran's separation from service.  Blood pressure was recorded at 172/106, and 160/95 on repeat.  He was diagnosed with hypertensive urgency, and prescribed Tenormin.

The Veteran suffered a CVA in January 2006.  A VAMC treatment note from that month indicates the presence of occasional tingling and weakness in his left arm, as well as weakness and occasional pain in his left leg.  He reported occasional chest pain that seemed to occur when he took his medications.  It was noted that he smoked 2 packs of cigarettes per day.  

The Veteran again sought treatment at the VAMC for numbness in his arm in March 2006.  A CT scan was performed in July and showed a right posterior parietal hypoattenuation with ischemic infarct, which was chronic.  There was no carotid bruit on examination.  He continued to have left-side body weakness and numbness, as well as a walking imbalance, for which he used a cane.  

In November 2006, it was noted that the Veteran was taking Prazosin for his hypertension.  

The Veteran also reported headaches following the January 2006 CVA.  An MRI of the brain taken in February 2007 showed mild/moderate patchy and confluent foci of increased T2 signal along the periventricular and deep white matter bilaterally, suggestive of chronic microvascular ischemic disease.  There was no evidence of acute infarction.  

At a March 2008 follow-up at the VAMC, it was noted that the Veteran continued to have on and off headaches, although MRI was negative for recurrent stroke.  He was taking Gabapentin for his neuropathy, although he reported changing sensation in the form of tingling and burning on the left side of his body, as well as overactive bladder. Gabapentin was increased.  His hypertension was now in control with Prazosin, Atenolol, and amlodipine.  The doctor advised him to stop smoking, as it could contribute to his high blood pressure and erectile dysfunction.  

The Board obtained a VHA medical opinion with regard to the question of whether the Veteran's hypertension and CVA were related to his service-connected schizophrenic reaction with PTSD, in August 2011.  Dr. A.H. at the Wichita VAMC reviewed the claims file, including STRs.  He opined that the current hypertension and CVA were unlikely, that is less than a 50/50 probability, to be related to the Veteran's active military service.  He explained that the STRs do not indicate any signs or symptoms of either hypertension or CVA, noting normal blood pressure readings throughout service and at separation.  Following separation, he noted the Veteran was psychiatrically hospitalized in 1988, at which time his blood pressure was also normal.  Indeed, the first documentation of hypertension was in December 1999 at the Loma Linda VAMC, more than 30 years after his separation from service.  Due to the length of time between separation from service and the diagnosis of hypertension, it is unlikely that the hypertension is related to service.  In addition, the Veteran had other risk factors for hypertension, including a long history of heavy tobacco use of about two packs per day.  

Next, the doctor opined that it is unlikely that the current hypertension has been caused or aggravated by the Veteran's service-connected schizophrenic reaction with PTSD.  The doctor noted that the Veteran was diagnosed with hypertension about 30 years after his diagnosis of schizophrenic reaction with PTSD.  In addition, in review of literature, there is no evidence of any relation between hypertension and schizophrenic reaction with PTSD, and each one of them has a separate type of pathophysiology.  Hypertension is usually a genetic disease caused by the thickening of the arteries when due to either high cholesterol, obesity, or a long history of heavy tobacco use.  This Veteran had at least one of the risk factors, which was heavy tobacco use.  

Finally, the Dr. A.H. opined that it is unlikely, that is less than a 50/50 probability, that the CVA was caused or aggravated by hypertension.  The Veteran had other risk factors for CVA, which included heavy smoking.  Although hypertension may have played a part in the stroke, his hypertension was well-controlled on medications.  Also, the CVA was not aggravated by the hypertension, since he was first diagnosed with CVA in January 2006.  A CT scan at that time showed a right posterior parietal ischemic infarct.  Another MRI of the brain was taken in February 2007 after complaints of headaches; it was also suggestive of ischemic changes and there was no evidence of an acute infarct, so the doctor opined that it appears the hypertension did not aggravate his CVA, further noting that, at the time he had a stroke in May 2006, his blood pressure was well-controlled on one medication.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for either hypertension or CVA.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that signs or symptoms of hypertension were manifested either during service or during the applicable one-year presumptive period after service separation.  

Next, the competent medical evidence weighs against a finding that the hypertension was caused or aggravated by either active service or the Veteran's service-connected schizophrenic reaction with PTSD, or that his CVA was caused or aggravated by active service or by his hypertension.  Indeed, the only competent medical opinion - that of Dr. A.H., described above - is unfavorable.  Moreover, no other medical evidence suggests a relationship between hypertension and either active service or the Veteran's mental disorder, or between his CVA and either active service or hypertension.  

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current light-headedness and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately 

competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's light-headedness is found to be capable of lay observation, and thus his statements constitute competent evidence.  However, he has not been shown to have the qualifications to diagnose either hypertension or a CVA, which require testing by a medical professional.  The Board, however, has considered the credibility of the Veteran's statements to the effect that he has experienced hypertension since service.  The STRs show no evidence of signs or symptoms of hypertension or CVA during active service.  Following service, there was no documentation of complaints or treatment for hypertension until 1999, over 30 years after his separation from service.  His first CVA was in 2006, nearly 40 years after separation from service.  

Although he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for over 30 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, as discussed above, the only competent medical opinion regarding a nexus between hypertension or CVA and active service is unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension and CVA, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  Erectile Dysfunction

Next, the Veteran contends that his ED was caused or aggravated by the medications he has been taking for his mental health disorders and hypertension.  As noted above, the Veteran was diagnosed with schizophrenic reaction during active service in 1968, and hypertension many years later in 1999.  He has not been awarded service connection for the latter disorder.

His service records do not indicate any complaints of ED.  Following separation from service, the first documentation of ED is in a January 2006 VAMC treatment note, nearly 40 years after discharge.  Testosterone levels were within normal limits.

An April 2008 urology consultation note indicates that although the prostate was moderately enlarged, it was completely soft with no evidence of nodularity.

The Veteran's doctor advised him to quit smoking (2 packs per day) because it could affect his ED. 

The Board obtained a VHA opinion as to whether the Veteran's ED was related to his medications in August 2011.  Dr. A.H., a staff physician at the Wichita VAMC, reviewed the claims file, including the Veteran's STRs.  He opined that it is unlikely, that is, less than a 50/50 probability, that ED has been caused or aggravated by the medications the Veteran takes for mental disorder and hypertension.  The Veteran had other, stronger risk factors for ED, one of them being hypertension itself, as well as a long history of heavy tobacco use, which may have contributed to ED.  The Veteran took Tenormin on a short-term basis for hypertension in 1999, which may have had some effect on ED, but when he complained of ED later in 2006, he was taking Prazosin for hypertension, which does not have an effect on ED.  ED may have been partly caused by Tenormin, but not entirely, and he had other very strong risk factors for ED, as described above.  In addition, he first complained of ED in 2006, and at that time and since then, he has not been taking Atenolol.  In fact, he had been on Prazosin, which usually does not affect ED.  As far as medication for mental disorders, the doctor was unable to find the list of medications he was taking in the chart, and thus would not be able to comment on the effect of those medications on ED.  However, the Veteran was diagnosed with a mental disorder in 1967 or 1968, and he started complaining of ED in 2006.  The medical reviewer concluded that, due to the length of time between taking the medications for mental disorders and the onset of ED, a relationship between the two is unlikely.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for ED.  

First, the competent medical evidence is against a finding of any relationship between ED and the medications the Veteran takes for hypertension or his service-connected mental disorder.  The only competent medical opinion in this regard is that of Dr. A.H., and it is unfavorable.  Moreover, there is no other medical evidence suggestive of a relationship between ED and any medications taken by the Veteran.  Indeed, the Veteran's treating physician recommended that he stop smoking, as smoking could affect his ED.  Finally, there is no competent medical evidence demonstrating a relationship between ED and active service.  

Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his difficulty achieving erection and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's ED is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of signs or symptoms of ED in active service.  Following service, there was no documentation of treatment or complaints of ED until 2006, nearly 40 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for nearly four decades following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, as discussed above, there are no competent opinions relating the Veteran's current ED to active service or to medication taken for a service-connected disability.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for ED, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Entitlement to service connection for hypertension, including as secondary to service-connected schizophrenic reaction with posttraumatic stress disorder, is denied.


[Continued on Next Page]

Entitlement to service connection for a cerebrovascular accident, including as secondary to hypertension, is denied.  

Entitlement to service connection for erectile dysfunction, including as secondary to medications for hypertension and service-connected schizophrenic reaction with PTSD, is denied.  



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


